Citation Nr: 0812096	
Decision Date: 04/11/08    Archive Date: 04/23/08	

DOCKET NO.  06-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May to August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran requested a hearing before a 
Veterans Law Judge and was properly notified of the time and 
place of such hearing, but thereafter failed to appear for 
the March 2008 hearing.  He has submitted no motion for a new 
hearing.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran only served 87 days of military service, and 
this fails to meet the minimum requirement of 90 days of 
service for an award of nonservice-connected pension.  


CONCLUSION OF LAW

The veteran does not meet the minimum service requirements 
for an award of nonservice-connected pension.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The veteran was not provided VCAA notice 
in this case and the Board finds any error in failure to 
provide such notice to be harmless.  VA is not required to 
provide assistance to a claimant under VCAA if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  The 
outcome of this appeal is governed by an application of the 
governing laws and regulations to the known facts.  Findings 
by the service department as to qualifying service for VA 
benefits are binding on VA for purposes for establishing 
service in the US Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

VA shall pay to each veteran of a period of war who meets the 
service requirements of this section and who is permanently 
and totally disabled from nonservice-connected disability not 
the result of his own willful misconduct, pension at the rate 
prescribed.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.6(b)(1).

A veteran meets the service requirements for pension if the 
veteran served in the active military service (1) for 90 days 
or more during a period of war, (2) during a period of war 
and was discharged or released from service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more, and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  
Active military duty will also include authorized travel to 
or from such duty or service.  38 C.F.R. § 3.6(b)(6).

Analysis:  Service personnel records and the results of an 
inquiry by the RO to the National Personnel Records Center in 
June 1947 confirm that the veteran had active military duty 
from 1 June 1943 to 23 August 1943, a period of 84 days.  

The service medical records show that during the veteran's 
brief period of military training, he was found to have 
difficulty adapting to military service.  He was referred for 
psychiatric evaluation at which time it was determined the 
veteran completed a sixth grade education at age 12.  He had 
failed the fourth grade.  His parents then separated when he 
was eight, and he was raised by a grandmother.  He had had 
kidney trouble his entire life, pneumonia numerous times, and 
a rectal operation.  The intelligence quotient was 74.  
Literacy approximated the standard for the fifth school 
grade.  It was noted that the veteran had some initial 
difficulties in training and was transferred to a special 
company where he made progress and was returned to an 
ordinary company, but his problems returned and he was 
referred by a medical officer for evaluation.  

A psychiatric social service report indicated that the 
veteran had always had difficulty making satisfactory 
adjustment in civilian life.  He was emotionally unstable and 
had not learned to control himself under adverse 
circumstances.  It was recommended the veteran be considered 
unsuitable for military service based upon a constitutional 
psychopathetic state, emotional instability.  It was 
determined that this condition preexisted service and had not 
been aggravated by service.  Command, and three medical 
officers concurred in this assessment.  

In September 1947, the RO concluded that the veteran did not 
have an injury or disease incurred or aggravated in military 
service, and that the basis of his separation for 
unsuitability and emotional instability was constitutional or 
developmental in nature, and not a disability for VA 
compensation purposes, and that the veteran had not been 
separated for a disability which was or could be service 
connected.  

In February 1990, the RO denied the veteran's claim for 
service connection for a kidney disorder.  Although lifelong 
kidney problems had been identified in the service 
psychiatric evaluation, the service medical records fail to 
reveal any chronic kidney disorder at any time during the 
veteran's brief period of military service.  The veteran 
initiated an appeal of this RO decision, but in August 1990 
withdrew the appeal from Board consideration.

In May 2005, the veteran applied for nonservice-connected 
pension.  At this time, he submitted a duplicate copy of a 
certificate of discharge which indicated that he had enlisted 
for service with the Navy on 25 May 1943, at Tulsa, Oklahoma, 
for two years.  It was the veteran's argument that if 
credited for military service from date of enlistment to date 
of separation, he would satisfy the 90-day requirement for 
pension.  However, this same certificate of discharge also 
clearly reports that total net service for pay purposes was 0 
years, 2 months, and 23 days of military service.

During the pendency of the appeal, the representative argued 
that the veteran should be given credit for travel time in 
accordance with governing regulations, in addition to his 
documented period of active military service.  The RO 
processed a request to NPRC asking them to review the 
veteran's service records and for a determination as to 
whether the veteran satisfied the 90-day requirement for 
pension benefits.  NPRC responded that the veteran did not 
have 90 days or more credible active service.  NPRC further 
reported that the veteran had three days of travel time 
credited toward his military service.  

The Board finds that the record is certainly clear in this 
case that the veteran had 84 days of active military service 
from 1 June 1943 through 23 August 1943.  Even with three 
additional travel days authorized and added to military 
service, this would only increase the veteran's military 
service to 87 days.  Of course, all of this service was 
completed during World War II, and the wartime requirement 
would be satisfied.  However, the veteran lacks the requisite 
90 days of military service for an award of VA nonservice-
connected pension benefits required in the governing law and 
regulations recited above.  The fact that the veteran 
actually was enlisted for service on 25 May 1943 does not 
mean that he is considered as having entered onto active duty 
service at the moment of enlistment.  The service personnel 
records on file make it clear that the veteran's initial day 
of active military duty was not on his date of enlistment on 
25 May 1943, but instead commenced when the veteran reported 
for duty on 1 June 1943.

The veteran had active military service from June 1 through 
August 23, 1943, totalling 84 days.  Even with an additional 
three days of travel time which was reported as accurate for 
the veteran by the National Personnel Records Center, 
he still only had 87 days of active military duty.  Neither 
was the veteran separated from service prior to the 
expiration of his ordinary enlistment, for a service 
connected disease or injury.





ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


